IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Keith Davis,                           :
                   Petitioner          :
                                       :
      v.                               : No. 40 M.D. 2020
                                       : SUBMITTED: August 21, 2020
Pennsylvania Department                :
of Corrections,                        :
                 Respondent            :

BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                          FILED: October 6, 2020

      Petitioner Keith Davis (Davis), an inmate at State Correctional Institution –
Houtzdale (SCI-Houtzdale), has filed a petition for review (Petition) with our Court,
in which he alleges that Respondent Pennsylvania Department of Corrections
(Department) has violated his constitutional rights, due to the manner in which the
Department has treated Davis’s chronic kidney disease, and seeks relief in the form
of a preliminary injunction. The Department has filed preliminary objections
demurring to Davis’s Petition, in which it argues that Davis has failed to articulate
any viable legal claims. Upon review, we sustain the Department’s preliminary
objections in part, dismiss them as moot in part, and dismiss Davis’s Petition with
prejudice.
                         I. Facts and Procedural History
      As recounted in Davis’s Petition and attached exhibits, Davis was evaluated
by Dr. Swati Arora, a nephrologist at Allegheny General Hospital in Pittsburgh,
Pennsylvania, at an unspecified point in time. Petition, ¶2, Ex. A. Dr. Arora
determined that one of Davis’s kidneys had four “wrinkles” and prescribed a
treatment plan that called for a biopsy of the affected kidney, as well as monthly
medical tests, the results of which would be sent to Dr. Arora for her review. Id., ¶2,
Ex. A. In addition, Dr. Arora recommended that Davis make two visits per year to
both her and the “Transplant Division” for an “Extensive Examination.” Id., Ex. A.
       Dr. Muhammad Naji, the medical director at SCI-Houtzdale, subsequently
determined that “[Davis’s] labs are stable . . . and opined that [labs do not] need to
be drawn monthly[.]” Id. Accordingly, Dr. Naji declined to follow Dr. Arora’s
recommended treatment plan for Davis’s chronic kidney disease. Id., ¶2, Ex. A.
       On November 25, 2019, Davis filed an inmate grievance, in which he alleged
that Dr. Naji “had intentionally and knowingly [put Davis’s] life in danger from
kidney failure” by refusing to facilitate Davis having biopsy appointments in either
March 2019 or November 2019. Id., Ex. A. Additionally, Davis claimed that he had
undergone medical tests at some point in November 2019, but that Dr. Naji had
informed him that the next round of testing would not happen until January 1, 2020.
Id. Davis requested that monthly labs be drawn and the results faxed to Dr. Arora to
ensure that his kidney function and tacrolimus1 levels are safe, that he be transported
to all prescriptive appointments, and that he be awarded $200,000 for medical
neglect and punitive damages. Id.
       On December 23, 2019, Facility Grievance Coordinator Terri Sechrengost
denied Davis’s grievance. Coordinator Sechrengost explained her decision by
stating:


       1
          Tacrolimus is the name of an immunosuppressant drug that is used to prevent transplant
recipients’ bodies from rejecting certain types of organs, including the heart and kidneys. U.S.
National Library of Medicine, “Tacrolimus,” https://medlineplus.gov/druginfo/meds/a601117.html
(last accessed October 5, 2020).


                                               2
              In review of Davis’[s] medical record[s,] his labs were
              drawn on 12/13/19 and faxed to the nephrologist. The
              [T]ransplant [D]ivision physician spoke with Dr. Naji and
              stated that they no longer need [sic] to see Davis[,] as it
              has been many years since he received his kidney and he
              is stable. Dr. Naji noted this in [Davis’s] medical record[s]
              and relayed this information to Davis. There is no notation
              in the consultation from nephrology addressing any type
              of biopsy that needs to be completed [on Davis’s] kidney.
Id., Ex. B.
      Davis appealed this decision on December 27, 2019, claiming, in relevant
part, “I do not believe Dr. Naji’s decision to discontinue my appointments against
the orders of [Dr. Arora] was in my best interest. Dr. Naji made the decision on his
own to stop all appointments to the transplant division and stopped monthly labs
because my kidney’s function was ‘stable’ at one point.” Id., Ex. C.
      Facility Manager B. Smith denied Davis’s appeal on December 30, 2019,
because Davis had
              failed to provide any new information that would provide
              [Smith] with evidence to overturn [Coordinator
              Sechrengost’s decision]. All points of contention were
              addressed and there was no indication of wrongdoing by
              staff. Upon reviewing all facts associated with your
              complaint, labs are being taken and properly sent to the
              [d]octor as ordered. While there are intermittent periods
              [during which labs] aren’t sent every thirty days, they are
              taken monthly and being tracked and sent accordingly for
              review by the Medical Department. You are also
              scheduled for follow up care with the physician listed, so
              your claims of Dr. Naji voiding those appointments is
              completely false. The grievance was properly investigated
              and [Smith] supports [Coordinator Sechrengost’s]
              investigation and findings.
Id., Ex. D.
      Davis then appealed Facility Manager Smith’s denial on January 7, 2020. Id.,
Ex. E. Once again, Davis claimed that Dr. Naji had wrongly deviated from Dr.


                                           3
Arora’s recommended treatment plan. Id. Additionally, Davis argued that Facility
Manager Smith had not properly evaluated Davis’s appeal. He also asserted that
Smith was not qualified to make such an evaluation because Smith lacked any
relevant medical training and, thus, was not capable of determining whether Davis
was being provided with appropriate medical care. Id.
       Before Davis’s most recent internal appeal was ruled upon, he filed his
Petition with our Court on January 22, 2020. Therein, Davis explains that he intends
to file another petition for review upon the conclusion of the grievance process, but
that he requires a preliminary injunction at this point because he “is con[c]erned that
the deterioration of his health is progressing with each moment and could cause
[him] irrep[a]rable [harm].” Id., ¶¶1, 4. Davis alleges that the Department violated
the Eighth Amendment2 by declining to follow Dr. Arora’s recommended treatment
plan for his chronic kidney disease, “causing [Davis] un[n]ecessary pain[] that could
lead to death.” Id., ¶¶1-2. In addition, Davis maintains that the Department violated
the Fourteenth Amendment3 through a constitutionally inadequate grievance system
that violated his due process rights by allowing “non-medical staff members” to rule
upon the adequacy of the medical treatment provided to Davis. Id., ¶¶1, 3, 5.4 On
these bases, Davis requests a preliminary injunction to compel the Department to
treat his chronic kidney disease in accordance with Dr. Arora’s recommended
treatment plan, as well as to prevent the Department from deviating from this plan


       2
           U.S. CONST. amend. VIII.

       3
           U.S. CONST. amend. XIV.

       4
        Davis also generally states, in passing, that the Department violated his rights pursuant to
the Pennsylvania Constitution, but he fails to identify the specific rights secured by our
Commonwealth’s Constitution that he believes have been violated.


                                                 4
or “any order prescribed by a medical professional at least until” his impending,
post-grievance petition for review has been ruled upon. Id., ¶6.5
       The Department responded by filing preliminary objections demurring to
Davis’s Petition. Davis has responded in opposition, and this matter is now ready for
our consideration.
                                   II. Standard of Review
               In ruling on preliminary objections, this Court accepts as
               true all well-pled allegations of material fact, as well as all
               inferences reasonably deducible from those facts. Key v.
               Pa. Dep’t of Corr., 185 A.3d 421 (Pa. Cmwlth. 2018).
               However, this Court need not accept unwarranted
               inferences, conclusions of law, argumentative allegations,
               or expressions of opinion. Id. For preliminary objections
               to be sustained, it must appear with certainty that the law
               will permit no recovery. Id. Any doubt must be resolved
               in favor of the non-moving party. Id.
Dantzler v. Wetzel, 218 A.3d 519, 522 n.3 (Pa. Cmwlth. 2019).
                                        III. Discussion
       The Department preliminarily objects to Davis’s request for preliminary
injunctive relief on three bases. First, because Davis failed to offer averments
establishing that the Department’s medical professionals exhibited deliberate
indifference to Davis’s serious medical needs, he cannot state a viable Eighth
Amendment-based claim. Department’s Br. in Support of Preliminary Objections at
7-9. Second, Davis did not make allegations that would support a medical
malpractice claim and did not file the certificate of merit that is required to pursue
such a claim. Id. at 9-10. Finally, Davis did not articulate a legally sufficient basis
for granting him injunctive relief. Id. at 10-12. We address each argument in turn.

       5
         In addition, Davis requests that we issue a subpoena ordering the Department to provide
him with all of his medical records and seeks in forma pauperis status. Petition, ¶¶7-8. We granted
Davis’s request to proceed in forma pauperis on February 19, 2020.


                                                5
                      A. Eighth Amendment-Based Claim
      We agree with the Department that Davis has failed to articulate a legally
actionable Eighth Amendment-based claim regarding the treatment he has received
from the Department for his chronic kidney disease.
            The United States Supreme Court held in Estelle v.
            Gamble, 429 U.S. 97 . . . (1976), that “deliberate
            indifference to serious medical needs of prisoners
            constitutes the ‘unnecessary and wanton infliction of
            pain,’ proscribed by the Eighth Amendment.” Id. at 104 .
            . . (internal citations omitted). The Court clarified that
            claims of negligent diagnosis or treatment, disagreement
            as to the course of treatment, and medical malpractice
            do not rise to the level of a constitutional violation merely
            because the patient is a prisoner. Id. at 106 . . . . Rather,
            “[i]n order to state a cognizable claim, a prisoner must
            allege acts or omissions sufficiently harmful to evidence
            deliberate indifference to serious medical needs. It is only
            such indifference that can offend the ‘evolving standards
            of decency’ in violation of the Eighth Amendment.” Id.

Tindell v. Dep’t of Corr., 87 A.3d 1029, 1038-40 (Pa. Cmwlth. 2014) (emphasis
added).
            The deliberate indifference test “affords considerable
            latitude to prison medical authorities in the diagnosis and
            treatment of the medical problems of inmate patients.
            Courts will ‘disavow any attempt to second-guess the
            propriety or adequacy of a particular course of treatment .
            . . (which) remains a question of sound professional
            judgment.’” Inmates of the Allegheny [Cty.] Jail v. Pierce,
            612 F.2d 754, 762 (3d Cir. 1979) (citations omitted).
            Complaints about medical care which “merely reflect
            a disagreement with the doctors over the proper
            means” of treating the prisoner’s medical condition do
            not rise to the level of a constitutional violation. Boring
            v. Kozakiewicz, 833 F.2d 468, 473 (3d Cir. 1987). “Absent
            a showing that [prison] officials have engaged in
            constitutionally impermissible conduct, it is not in the
            public’s interest for the court to usurp the Bureau of
            Prisons’ authority and micro-manage the medical needs of

                                         6
               a particular inmate.” Berman v. Lamer, 874 F. Supp. 102,
               106 (E.D. Pa. 1995).
Kretchmar v. Dep’t of Corr., 831 A.2d 793, 799 (Pa. Cmwlth. 2003) (emphasis
added).
       As recounted above, Davis’s dispute with the Department pertains to the
course of treatment that Dr. Naji has elected to pursue for Davis’s chronic kidney
disease. Davis has therefore failed to articulate a claim sounding in deliberate
indifference to a serious medical need.6 As such, Davis’s Eighth Amendment-based
request for relief fails.
                         B. Putative Medical Malpractice Claim
       Though the Department argues that Davis has at least attempted to state a
medical malpractice claim in his Petition, we disagree.
               Medical malpractice consists of a negligent or unskillful
               performance by a physician of the duties which are
               devolved and incumbent upon him on account of his
               relations with his patients, or of a want of proper care and
               skill in the performance of a professional act. [Mut.
               Benefit] Ins. Co. v. Haver, . . . 725 A.2d 743 ([Pa.] 1999);
               Hodgson v. Bigelow, . . . 7 A.2d 338, 342 ([Pa.] 1939).
               Because medical malpractice is a form of negligence, to
               state a prima facie cause of action, a plaintiff must
               demonstrate the elements of negligence: “a duty owed by
               the physician to the patient, a breach of that duty by the
               physician, that the breach was the proximate cause of the
               harm suffered, and the damages suffered were a direct
               result of harm.” Hightower-Warren v. Silk, . . . 698 A.2d
52, 54 ([Pa.] 1997). With all but the most self-evident
               medical malpractice actions there is also the added
               requirement that the plaintiff must provide a medical
               expert who will testify as to the elements of duty, breach,
               and causation. Id.



       6
         We do not dispute that chronic kidney disease is or can be a serious medical issue or that,
under other circumstances, deliberate indifference to this kind of ailment could theoretically occur.


                                                 7
Quinby v. Plumsteadville Family Practice, Inc., 907 A.2d 1061, 1070-71 (Pa. 2006).
Here, Davis seeks to compel the Department, via court order, to provide him with a
certain course of medical treatment for his chronic kidney disease. At no point in his
Petition does Davis articulate a claim sounding in negligence, nor does he seek
anything other than equitable relief, expressly stating that he “does not request
money in this [P]etition[,] only the opportunity to live.” Petition, ¶3. Therefore, as
Davis clearly did not intend to state a medical malpractice claim in his Petition, and
only seeks preliminary injunctive relief through his filing, we dismiss as moot the
Department’s preliminary objection to this nonexistent claim.
                      C. Request for a Preliminary Injunction
       A party seeking a preliminary injunction must satisfy six prerequisites in order
to show that it is entitled to such relief.
              First, a party . . . must show that an injunction is necessary
              to prevent immediate and irreparable harm that cannot be
              adequately compensated by damages. . . . Second, the
              party must show that greater injury would result from
              refusing an injunction than from granting it, and,
              concomitantly, that issuance of an injunction will not
              substantially harm other interested parties in the
              proceedings. . . . Third, the party must show that a
              preliminary injunction will properly restore the parties to
              their status as it existed immediately prior to the alleged
              wrongful conduct. . . . Fourth, the party seeking an
              injunction must show that the activity it seeks to restrain
              is actionable, that its right to relief is clear, and that the
              wrong is manifest, or, in other words, must show that it is
              likely to prevail on the merits. . . . Fifth, the party must
              show that the injunction it seeks is reasonably suited to
              abate the offending activity. . . . Sixth and finally, the party
              seeking an injunction must show that a preliminary
              injunction will not adversely affect the public interest.
Summit Towne Ctr., Inc. v. Shoe Show of Rocky Mount, Inc., 828 A.2d 995, 1001
(Pa. 2003) (internal citations omitted). “For a preliminary injunction to issue, every


                                              8
one of these prerequisites must be established; if the [party seeking the preliminary
injunction] fails to establish any one of them, there is no need to address the others.”
Allegheny Cty. v. Com., 544 A.2d 1305, 1307 (Pa. 1988). Because Davis’s Eighth
Amendment-based claim is not actionable, it does not satisfy the fourth prong of the
preliminary injunction test.
      As for the remaining arguments in Davis’s Petition, which sound in the Due
Process Clause of the Fourteenth Amendment, as well as unspecified parts of the
Pennsylvania Constitution, we also agree with the Department that those arguments
do not provide a legally sufficient basis for granting Davis a preliminary injunction.
As shown by the averments in Davis’s Petition, Dr. Arora’s recommended treatment
plan for Davis’s chronic kidney disease was never actually implemented by the
Department. Therefore, mandating that the Department follow Dr. Arora’s plan
would not restore the parties to the status quo ante, but instead would place both
Davis and the Department in entirely new positions relative to Davis’s medical care.
Accordingly, Davis’s request for a preliminary injunction also fails to satisfy the
third prong of the preliminary injunction test.
                                   IV. Conclusion
      On the basis of the foregoing analysis, we sustain the Department’s
preliminary objections to Davis’s Petition regarding Davis’s Eighth Amendment-
based claim, as well as Davis’s right to injunctive relief, and dismiss the Petition
with prejudice. Furthermore, we dismiss as moot the Department’s preliminary
objection to Davis’s nonexistent medical malpractice claim.

                                        __________________________________
                                        ELLEN CEISLER, Judge




                                           9
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Keith Davis,                        :
                  Petitioner        :
                                    :
      v.                            : No. 40 M.D. 2020
                                    :
Pennsylvania Department             :
of Corrections,                     :
                 Respondent         :


                                 ORDER


      AND NOW, this 6th day of October, 2020, it is hereby ORDERED that the
preliminary objections of Respondent Pennsylvania Department of Corrections
(Department) to the Petition for Review (Petition) of Keith Davis (Davis) are
SUSTAINED IN PART, as to Davis’s claims and averments in his Petition relating
to violations of his federal and state constitutional rights. The Department’s
preliminary objection to Davis’s nonexistent medical malpractice claim is
DISMISSED AS MOOT. Davis’s Petition is DISMISSED WITH PREJUDICE.

                                    __________________________________
                                    ELLEN CEISLER, Judge